Order entered August 13, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-14-00036-CV

    LANDAMERICA COMMONWEALTH TITLE COMPANY, ET AL., Appellants

                                            V.

                             MICHAEL WIDO, ET AL., Appellees

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-09-17536

                                        ORDER
       Before the Court is appellees’ August 11, 2014 agreed second motion to extend time to

file appellees’ brief. Appellees’ motion is GRANTED. Appellees’ brief shall be filed on or

before September 17, 2014.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE